IN THE SUPREME COURT OF THE STATE OF DELAWARE

DENNIS O. WILLIAMS, §
§ No. 155, 2015
Defendant Below— §
Appellant, § Court Below: Superior Court
§ of the State of Delaware in and
v. § for New Castle County
§
STATE OF DELAWARE, § No. 1402014360
§
Plaintiff Below- §
Appellee. §

Submitted: November 18, 2015
Decided: December 4, 2015

Before HOLLAND, VALII-IURA, and VAUGHN, Justices.

ORDER

On this 4‘11 day of December 2015, it appears to the Court that:

(l) Defendant-Below/Appellant Dennis 0. Williams appeals from a Superior
Court conviction by a jury of Possession of a Firearm by a Person Prohibited
(“PFBPP”)' and Possession of Ammunition by a Persdn Prohibited (“PABPP”).2 He
raises one issue on appeal. Williams contends that the trial court erred in denying his
motion for a mistrial after a police ofﬁcer gave testimony concerning a statement

which Williams made after being taken into custody. He contends that the testimony

I 11 Del. C. § 1448.
3 11 Del. C. § 1448.

was inadmissible under Miranda and had not been produced during discovery.3 We
ﬁnd no merit to Williams’ claim and afﬁnn.

(2) In February 2014, Wilmington Police Detective Jeffrey Silvers was on foot
patrol near Club Lavish in Wilmington, Delaware. While on Union Street, Detective
Silvers heard a gunshot and observed several people running from a parking lot
commonly used by Club Lavish patrons. After reporting his observations, Detective
Silvers, accompanied by Ofﬁcer Nicholas Sibbalucca, proceeded to the parking lot
where a group of about seventy-ﬁve people had assembled. Additional ofﬁcers
responded to help control the large crowd.

(3) After arriving on the scene, Sergeant Deborah Donahue noticed Williams
standing alone between two parked cars. Finding this behavior odd, Detective Silvers
approached Williams and placed him into custody. Both Detective Silvers and
Sergeant Donahue observed Williams wearing a glove on his right hand while placing
him in the back of Sergeant Donahue’s patrol vehicle. After Williams was in custody,
Ofﬁcer Richard Verna searched the immediate area and located a Colt revolver under
one of the parked cars. The weapon was warm, and one of the six rounds had
recently been ﬁred.

3 Under Superior Court Criminal Rule 16, a defendant is entitled to discover any statement made by

him which is within the possession of the State, the existence of which is known, or through due
diligence may become known, to the attorney general. Super. Ct. Crim. R. l6(a)(1)(A).

2

(4) While Williams was in the patrol vehicle, he was observed moving around
and making the vehicle shake. He was transferred to another vehicle and transported
back to the police station. At the station, Sergeant Donahue realized that Williams
was no longer wearing the glove. She asked Williams about the glove’s whereabouts,
to which Williams responded, “what glove?”4 Sergeant Donahue found the glove
between a metal plate and the front seat of her patrol vehicle. Later on in the
investigation, Detective Silvers reviewed video from the parking lot’s security
cameras, which showed Williams bending down between the cars where the gun was
located. Williams was indicted on several charges, including PFBPP and PABPP.

(5) At trial, Sergeant Donahue was asked: “Okay. Do you eventually ﬁnd a
glove in your car?”5 She answered “Yes,” and then went on to explain the
circumstances of ﬁnding the glove. While doing so, she testiﬁed that at the station
she asked Williams where the glove was and he responded, “what glove‘?”‘S Williams
objected and moved for a mistrial on the grounds that the ofﬁcer’s question and his
answer violated Miranda and his statement was not disclosed during discovery. The
trial court denied the motion for a mistrial, but made the following six rulings: (1)

Williams should not have been questioned without being given his Miranda

4 Appellant’s 0p. Br. App. at A32.
5 1d.
6 Id.

warnings; (2) the statement should have been disclosed during discovery; (3) the
testimony was unexpected and not responsive to the question posed by the State; (4)
had the statement been disclosed prior to trial, the court would have ruled it
inadmissible; (5) failure to disclose the statement prior to trial was not prejudicial and
the statement was not exculpatory; and (6) the matter could be cured by instructing
thejury to disregard the ofﬁcer’s testimony that she asked Williams about the glove
and his response. Such a curative instruction was given.

(6) “We review the denial of a motion for mistrial after an unsolicited response
by a witness for abuse of discretion or the denial of a substantial right of the
complaining party.”7 “In doing so, we consider the nature and frequency of the
conduct[,] . . . the likelihood of resulting prejudice, the closeness of the case and . .
. the trial judge’s [mitigation] efforts . . . in determining whether a witness’s conduct
was so prejudicial as to warrant a mistrial.“

(7) Williams’ claim lacks merit. Any prejudice from the statement was
minimal when considered in the context of all the evidence presented, which included
testimony that Williams was wearing the glove at the scene but not at the police
station, and the glove was found apparently concealed in the patrol car where

Williams had been seated. Moreover, this was not a close case. Police found the

7 Pena v. State, 856 A.2d 548, 550 (Del. 2004).
3 1d. at 550-51.

revolver where Williams had been standing before being taken into custody. Further,
Williams was seen on surveillance video bending down between the two cars where
police recovered the gun, which was warm and had recently been ﬁred. Finally, the
trial court provided the jury with an adequate curative instruction. Under these
circumstances, the trial court acted properly and did not abuse its discretion in
denying Williams’ motion for a mistrial.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

BY THE COURT: